Citation Nr: 0814310	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  98-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches and residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2005 and October 2007 for 
further development.  


FINDING OF FACT

Headaches and residuals of a head injury were not manifested 
during the veteran's active duty service, nor are they 
otherwise related to service.


CONCLUSION OF LAW

Headaches and residuals of a head injury were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the appellant filed his claim for service 
connection in August 1999 (prior to the enactment of the 
VCAA).  A rating decision was issued in February 2000.  In 
April 2001 and June 2001, VCAA letters were issued to the 
appellant.  The claim came before the Board in March 2005 and 
October 2007 it was remanded for further development.  In May 
2005 another duty to assist letter was sent to the veteran.  
The April 2001, June 2001, and May 2005 letters effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated October 2006, March 2007, and January 2008, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any case, the RO sent the veteran an October 2007 
correspondence that fully complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in May 2006 and November 2007, obtained 
medical opinions as to the etiology and severity of 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified at a June 2003 RO hearing that he was 
driving a military vehicle in England when he had a head on 
collision with a motorcycle.  He stated that he was thrown 
through the windshield and out of the vehicle.  According to 
the veteran, the truck then exploded and he was thrown back 
into the truck.  The truck then caught fire and he jumped 
out.  He stated that he had slight burns; and he lost his 
mind.  He stated that when he was found, he was in the corn 
in the wood lines.  He testified that he was hospitalized for 
about a week and a half before being flown to Berlin.  

The service medical records indicate that in April 1977, the 
veteran was involved in motor vehicle accident and struck his 
head.  It was reported the he saw stars, but was not knocked 
unconscious.  In October 1978, he was struck above his right 
eye.  A record dated in May 1980 reveals the veteran had a 
bump on the head at that time with pain.  He also reported 
headaches in January 1980, March 1980, April 1980, and March 
1981.  However, these were in conjunction with sore throats, 
sinus congestion, or tonsillitis.  He completed a Report of 
Medical History in January 1983, indicating that he has had 
headaches.  It was noted that the veteran has had headaches 
every week.  A December 1982 periodic examination and a 
February 1983 separation examination yielded normal findings 
with respect to the veteran's head, face, neck, and scalp.  
Neurologic and psychiatric examinations were also normal.  

The Board notes that in February 1983, the veteran filed 
claims for service connection for a leg length discrepancy; 
congenital back abnormalities; and a contracture of the right 
elbow.  He failed to mention any symptoms of headaches.  

The veteran filed his claim in August 1999.  

There are no post service medical records in the claims file 
until the mid 1990s.  
 
An undated JPS Behavior Health Clinic New Patient Assessment 
form reflects that the veteran admitted to head trauma (no 
loss of consciousness) and headaches in 1990.  He stated that 
a CT san was done.  Though the assessment form is undated, 
the Board notes that the earliest dated treatment reports are 
dated July 1996.     

An August 1997 outpatient encounter record from Tarant County 
Hospital states that the veteran has had chronic low back 
pain and neck pain since being hit in the head by a tree in 
1990.  

Post service treatment records are relatively sparse.  The 
Board notes that VA outpatient treatment records reflect that 
the veteran complained of headaches in February 2001 and 
November 2002.  

The veteran underwent a VA examination in May 2006.  The 
examiner stated that he reviewed the veteran's claims file.  
In addition to reporting the in service motor vehicle 
accident, the veteran reported being hit in the head with a 
log in 1996.  He underwent an operation in March 1996 in 
which he had a ruptured disk removed; and subsequently 
underwent a fusion.  He reported that since then, he has had 
sharp headaches once a week.  They last approximately two 
hours and they do not radiate.  They are not associated with 
residual symptoms, GI upset, or light sensitivity.  He takes 
Vicodin and Methadone for them.  The VA examiner diagnosed 
the veteran with degenerative disk disease of the cervical 
spine with operative repair in 1996 with continued neck pain.  
In an addendum to his original medical report, the examiner 
stated that the in-service contusion of the head "resolved 
with conservative treatment and there is no evidence in the 
C-file to show that the effects of his head were aggravated 
by service activity."  

The veteran underwent another VA examination in November 
2007.  The examiner stated that he reviewed the veteran's 
claims file.  The veteran complained of frequent headaches 
(almost daily).  He reported that they are generalized 
headaches; non throbbing; and fairly well controlled by the 
pain medication (Methadone and Oxycodone) that he takes for 
his back.  He denied experiencing any associated nausea, 
photophobia, or exacerbation by light.  He likes to sit down 
when he experiences the headaches.  

The veteran reported that he was involved in a motor vehicle 
accident in 1977.  He stated that he struck his head against 
the window.  He reported (to the examiner) that he may have 
lost consciousness, and that he was kept in a field hospital 
for observation for three days.  He was told that he had a 
contusion and a neck sprain.   

The examiner noted that according to the service medical 
records, after the accident, the veteran was standing next to 
the truck and he reported that he had not lost consciousness.  
He complained of soreness; and an examination showed slight 
swelling of the right parietal scalp.  The veteran was 
ambulatory.  The examiner noted that following this date 
(April 22, 1977), there were no records that suggested any 
ongoing disability or treatment for headaches or neck 
problems.  He also noted that there was no mention of these 
symptoms on the veteran's separation examination.    

Upon examination, the veteran's gait was antalgic.  He was 
alert in all spheres and there were no focal abnormalities in 
the cranial nerves.  Pupils were equal and reactive normally.  
Examination of the neck revealed slight stiffness in all 
perimeters.  There was no tenderness of the temples or scalp.  
There were no deformities of the head.  A general neurologic 
examination disclosed normal use of the hands.  Grip was 5/5; 
and the veteran had normal strength in the lower extremities 
for standing and walking.  Deep tendon reflexes were 1+ 
biceps and brachial radialis, knees trace and ankles trace 
was detected.  There was no gross sensory loss to light touch 
in the hands or feet.  Finger to nose testing and normal gait 
balance revealed that his coordination was intact.  The 
examiner diagnosed the veteran with chronic daily headaches.  
He opined that the headaches are caused by his daily use of 
pain medications taken for his back and spine.  He noted that 
the service medical records did not indicate that the veteran 
sustained a significant head injury upon his 1977 motor 
vehicle accident.  He further noted that there was no record 
of any significant immediate injury or follow up for the 
injury.  Finally, he opined that it is unlikely that the 
veteran's current headaches have any relationship to the in 
service motor vehicle accident.  

The Board notes that the veteran sustained an injury in April 
1977, while he was in service.  However, there is no record 
of significant treatment for the injury.  No pertinent 
clinical abnormalities were noted on examinations in December 
1982 and February 1983.  The veteran filed claims for service 
connection in February 1983; but did not list residuals of a 
head injury as one of his disabilities.  This suggests that 
the veteran himself did not believe he was suffering from 
headaches at that time which were related to service as it 
would be reasonable to expect he would have included such 
with his claim.  There are otherwise no post service 
treatment records in the claims file for more than a decade 
after service to suggest a continuity of symptomatology.  
Moreover, those treatment records reflect that the veteran 
sustained another head injury in 1996.    

Neither the service medical records nor the post service 
treatment records reflect a chronic head disability as a 
result of the veteran's time in service (to include his 1977 
motor vehicle accident).  Moreover, the medical opinions of 
record expressly weigh against any alleged nexus to service.  
The most recent medical opinion suggests that the veteran's 
current headaches are related to medication taken for his 
back and spine.  The Board notes that service connection has 
not been established for such disabilities. 

After reviewing the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against this claim.  The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim for service 
connection for headaches and residuals of a head injury must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


